Citation Nr: 0627036	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from September 1971 to September 
1975, from December 1975 to January 1978, and from April 1978 
to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision.  In April 1999 and 
September 2003, the Board remanded for further development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in June 2005, the veteran indicates 
that MRIs of his knees were taken on June 1, 2005 and that he 
had an appointment with the orthopedic clinic on June 25, 
2005.  He also indicates he has an appointment with Dr. 
Abouhasira; it is unclear whether this appointment is the 
same as the June 25, 2005 orthopedic clinic appointment.  
Also, in its Informal Hearing Brief dated in August 2006, the 
veteran's representative reiterates that the veteran's June 
2005 MRI results and orthopedic appointment records have not 
been associated with the claims folder.  Therefore, these 
records must be associated with the claims folder before 
these issues can be adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the location(s) of his June 1, 
2005 MRI results and June 25, 2005 
orthopedic clinic records.  The RO should 
clarify whether the veteran's appointment 
with Dr. Abouhasira is the same as his 
June 25, 2005 orthopedic clinic 
appointment.  With any necessary 
assistance and/or authorization from the 
veteran, both the MRI results and 
orthopedic clinic records, as well as any 
other records identified, should be 
associated with the claims folder.  All 
efforts to locate these records should be 
clearly documented in the claims folder.   

2.  Then, after ensuring the appellant's 
file is complete, the RO should 
readjudicate the claims.  If the 
benefit(s) sought on appeal remain(s) 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.  Thereafter, the claim(s) should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

